ORIGINAL                                        07/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: OP 22-0313


                                        OP 22-0313
                                                                      L

MICHAEL S. RUSSELL,                                                    JUL 1 2 2022
                                                                     Bovvn UreL:rivvood
                                                                   Clod< of Supreme Court
                                                                      State of Montana
              Petitioner,

       v.                                                            ORDER
 STATE OF MONTANA, and
 JASON FREDERICK, Sheriff,

              Respondents.



       Michael S. Russell has filed a Petition for Writ of Habeas Corpus, claiming that his
sentence is illegal because it is longer than the law allows and that he is being held in jail
on excessive bail. Russell provides that he has been held more than "17 days past the
60-day limit since waiver of extradition . . ." and that he has not had a status hearing in
more than "28 days." Russell provides no more information in his Petition, except that he
is being held in the Roosevelt County Jail. We amend the caption to include the Sheriff of
Roosevelt County. Section 46-22-201(1)(c), MCA.
       This Court secured copies of two registers of action for pending criminal cases in
the Fifteen Judicial District Court, Sheridan County. In November 2016, the State charged
Russell with felony driving under the influence of alcohol or drugs (DUI) along with
several misdemeanor offenses. The District Court reset the trial date several times over the
next year, and then, after a pretrial agreement was filed, the court re-set the sentencing
hearing in February 2019. Within two weeks, the court issued a bench warrant, and
sentencing judgrnent was filed in April 2019 (hereinafter 2019 sentence). The State
petitioned the court for revocation in 2021. In April 2021, the State filed new charges of
felony criminal possession of dangerous drugs and misdemeanor criminal trespass against
Russell. The District Court issued a final judgment in October 2021 and revoked Russell's
2019 sentence. In March 2022, the State filed petitions for revocation again in both cases.
Since then, a hearing on the petitions has been continued. The revocation proceedings
remain pending. Russell is represented by counsel.
      Russell should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel in the District Court. M. R. App. P. 10(1)(c).
       While Russell references excessive bail, he has not advanced any arguments about
want of bail or even the bail's amount. Section 46-22-103, MCA. Russell, as a Petitioner
to this Court, has the burden to provide supporting arguments and documents concerning
illegal incarceration. Miller v. Eleventh Judicial Dist. Ct., 2007 MT 58, 336 Mont. 207,
154 P.3d 1186. He has not done so.
       Russell has not demonstrated that he is illegally incarcerated. Section 46-22-101(1),
MCA. The cause of his incarceration is the pending revocations of his criminal cases.
Russell is precluded from challenging his sentence upon revocation through this remedy of
habeas corpus relief. Section 46-22-101(2), MCA. He is not entitled to release. After his
proceedings have concluded in the District Court, Russell retains the remedy of appeal of
the court's final judgments to this Court. Section 46-20-104, MCA.
       IT IS THEREFORE ORDERED that Russell's Petition for Writ of Habeas Corpus
is DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Katherine M. Bidegaray, District Court Judge; Kristin Kelm, Clerk of District
Court, Sheridan County, under Cause Nos. DC-2016-21 and DC-2021-2; Benjamin J.
Fosland, Sheridan County Attorney; Allison L. Moulton, Defense Counsel; Jason
Frederick, Sheriff; couns411o4record; and Michael S. Russell personally.
       DATED this          hy of July, 2022.


                                                               Chief Justice
          .
                      eC.e.----_,
                          '
    i   'lr-4171:stices




3